Citation Nr: 0804380	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to 
service-connected disability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to June 1985 
and September 1985 to June 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The veteran's low back disability is etiologically related to 
his service-connected disability of the right knee.


CONCLUSION OF LAW

A low back disability is proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the record reflects that the 
veteran has been provided all required notice.  In addition, 
as explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim for service connection of a low back 
disability as secondary to service-connected disability of 
the right knee.  Therefore, no further development with 
respect to the matter decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).



Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).   Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he developed a low back disability 
due to overcompensating for his service-connected right knee 
disability.

The evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran's low back disability is secondary to his right knee 
disability.  The Board must therefore weigh the credibility 
and probative value of these opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

Evidence favorable to the claim includes a March 2004 VA 
examination report that shows the veteran reported that his 
low back pain began after he underwent arthroscopy of his 
right knee in 1991.  From 1991 to 2001 he continued to 
experience episodic flare-ups of low back pain.  In February 
2002 he underwent a partial discotomy at L5-S1, due to 
excruciating pain which resulted in three herniated discs.  
Following his surgery he began physical therapy and felt his 
back pain was relieved for approximately nine to ten months.  
In February 2003 he was delivering mail following a heavy 
snow storm and while straining to walk through the snow and 
put mail into the mailboxes from his vehicle, he began to 
develop progressive right knee and low back pain which had 
continued to worsen to the present time.  During examination 
a leg discrepancy was noted between the veteran's left and 
right legs.  H. Noel, a Registered Nurse (RN) conducting the 
examination, opined that the veteran's lumbosacral 
degenerative changes and pain radiating to his hips, were 
more likely than not related to his service-connected right 
knee disability.  She further stated that the veteran's 
abnormal leg length and the fact that he had been favoring 
his right knee since his initial injury during service, 
supported the conclusion that his lumbar spine condition was 
secondary to his service-connected right knee condition.         

Additional evidence in favor of the claim includes a May 2002 
statement from P. P. Mastroianni, M.D., received by the RO in 
October 2005.  Dr. P.M. noted that he had been treating the 
veteran since February 2002 for disc herniation with severe 
nerve root compression.  He commented that the veteran 
sustained an injury to his right knee prior to the onset of 
his low back condition.  As a result of the veteran's knee 
pain, he began to walk in a tilted fashion which stressed his 
low back and was significant in causing the subsequent disc 
herniation.  Dr. P.M. noted that his conclusion was based on 
the history provided to him by the veteran but was also 
consistent with the data from physical examinations and 
radiological studies.

Evidence unfavorable to the claim includes an October 2005 VA 
examination report, prepared by the RN who performed the 
veteran's March 2004 VA examination.  At the conclusion of 
this examination report, the RN opined that it was less than 
likely that the veteran's lumbar spine was related to his 
service-connected right knee condition.  She supported her 
statement by noting there was no objective evidence 
demonstrating that his low back disability was secondary to 
his right knee disability.

The Board is of the opinion that the favorable opinion of the 
veteran's private physician is the most probative evidence 
with respect to the etiology of the veteran's low back 
disability.  In this regard, the Board notes that he 
certainly has more expertise in the etiology of back 
disorders than the Registered Nurse who initially provided a 
favorable opinion and then provided a negative opinion 
without commenting on her previous opinion.  Moreover, Dr. 
P.M. has been the veteran's treating physician since 2002 and 
was familiar with the veteran's medical history as it 
pertains to his low back and right knee conditions.  In 
addition, the Board has found the opinion of Dr. P.M. to be 
properly supported.

Accordingly, the Board concludes that the preponderance of 
the evidence supports this claim.


ORDER

Service connection for a low back disability as secondary to 
service-connected disability of the right knee is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


